Citation Nr: 9933683	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  99-20 250	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from an September 16, 1999, rating 
decision, which granted entitlement to an increased rating 
for recurrent cysts to 50 percent effective September 15, 
1993, and granted entitlement to service connection for a 
mood disorder and assigned a 10 percent rating.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from April 1982 to 
September 1982. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on June 15, 1996. 

The RO notified both the veteran and his attorney by letter 
on September 27, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the attorney or the veteran.  


FINDINGS OF FACT

1.  An initial Board decision on March 14, 1996, granted an 
increased rating from 10 percent to 30 percent for recurrent 
cysts. 

2.  A May 1996 rating decision effectuated the March 1996 
Board decision and assigned an effective date of September 
15, 1993.  

3.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

4.  The claimant, A. W. G., was retained within one year of 
the March 14, 1996, Board decision. 

5.  An amended fee agreement signed by the parties in April 
1997 provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, subject to a setoff of Equal Access 
to Justice Act (EAJA) fees already paid.  

6.  By a January 1998 rating decision, the RO granted the 
veteran entitlement to an increased rating for recurrent 
cysts to 50 percent from April 29, 1996. 

7.  By a June 1998 decision, the Board determined that the 
attorney, A. W. G., was entitled to attorney fees from past-
due benefits stemming from the January 1998 rating decision.  

8.  The veteran expressed disagreement with the January 1998 
rating decision. 

9.  By a rating decision dated September 16, 1999, the RO 
granted the veteran entitlement to an increased rating for 
his recurrent cysts to 50 percent effective September 15, 
1993, and granted entitlement to service connection for a 
mood disorder with depressive features with an evaluation of 
10 percent effective December 13, 1997.  

10.  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for his recurrent 
cysts from 30 percent disabling for the period prior to April 
29, 1996.

11.  There is no final Board decision with respect to the 
issue of entitlement to service connection for a mood 
disorder with depressive features. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
rating for recurrent cysts from 30 percent for the period 
prior to April 29, 1996.  38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's September 1999 grant of an increased rating for 
recurrent cysts to 50 percent disabling effective September 
15, 1993.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(f), (h) (1999).

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's September 1999 grant of 
entitlement to service connection for a mood disorder with 
depressive features.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's September 16, 1999, rating 
decision.

On March 14, 1996, the Board addressed the veteran's claim 
for entitlement to an increased rating for recurrent cysts 
from 10 percent disabling and granted an increased rating to 
30 percent, but no higher.  In May 1996, the RO effectuated 
such decision to begin September 15, 1993.  The notice of 
disagreement which preceded the Board decision was received 
by the RO after November 18, 1988.  The claimant, A. W. G., 
was retained in June 1996, or within one year after the March 
1996 Board decision.  Therefore, the three statutory and 
regulatory criteria necessary for the attorney to charge a 
fee for his services have been met.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  

It should be emphasized that on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the fact that the 
Board granted an increased rating to 30 percent for recurrent 
cysts, but did not grant the maximum benefit available is 
enough to constitute a final Board decision regarding the 
issue of an increased rating for recurrent cysts from 30 
percent disabling. 

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The amended 
attorney fee agreement executed between the parties in April 
1997 provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more, subject to a setoff of 
Equal Access to Justice Act (EAJA) fees already paid.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
December 1996, the Court issued an order which vacated and 
remanded the Board's decision to the extent that such 
decision declined to grant a rating higher than 30 percent 
for recurrent cysts.  

After the Court's remand, the Board remanded the veteran's 
claim in September 1997.  Thereafter, in a January 1998 
rating decision, the RO granted an increased rating to 50 
percent for the veteran's recurrent cysts from April 29, 
1996.  In June 1998, the Board determined that the claimant 
was eligible for attorney fees stemming from past-due 
benefits from such decision. 

However, the veteran expressed disagreement in a timely 
manner with the January 1998 rating decision.  He contended 
in part that he should have been granted a higher rating than 
30 percent for his recurrent cysts for the period prior to 
April 29, 1996.  Thereafter, the RO issued a rating decision 
on September 16, 1999, which granted an increased rating for 
the veteran's recurrent cysts from 30 percent to 50 percent 
effective September 15, 1993, and granted entitlement to 
service connection for a mood disorder with depressive 
features with a 10 percent rating effective December 13, 
1997.

Attorney fees are payable for past-due benefits stemming from 
the grant of the increased rating for recurrent cysts from 30 
to 50 percent effective September 15, 1993.  The evidence 
shows that the attorney performed work on the veteran's 
increased rating claim after the January 1998 rating 
decision.  As discussed earlier, since the Board's March 1996 
decision to grant an increased rating to 30 percent for 
recurrent cysts was not an award of the maximum available 
benefit, it constituted a final Board decision regarding the 
issue of an increased rating for recurrent cysts from 30 
percent disabling 

Attorney fees are not payable from the RO's September 1999 
grant of service connection for a mood disorder with 
depressive features with a 10 percent rating effective 
December 13, 1997.  There was no final decision promulgated 
by the Board with respect to the issue of service connection 
for a mood disorder with depressive features.  Therefore, per 
the requirements of 38 C.F.R. § 20.609 (c) (1) (1999), the 
attorney is precluded by law from charging a fee for legal 
services provided to the veteran in connection with the grant 
of service connection for a mood disorder with depressive 
features. 


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of September 27, 1999.  As described 
below, the amount payable as attorney fees following the 
September 16, 1999, rating decision will have to be revised.  

In this case, the period of past-due benefits stems from the 
grant of the increased rating for recurrent cysts from 30 
percent to 50 percent, effective September 15, 1993.  Since 
the granting of an increased rating from 30 percent to 50 
percent for recurrent cysts was made effective from September 
15, 1993, compensation based on this rating is payable to the 
appellant from October 1, 1993, since that is the first day 
of the following month.  38 U.S.C.A. § 5111 (West 1991).  In 
its calculation of past-due benefits, the RO correctly chose 
October 1, 1993, as the effective date of the increase in 
benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the December 1998 rating decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  In this 
instance, the date of the award was September 16, 1999.  
However, the veteran had already been granted an increased 
rating to 50 percent for recurrent cysts effective April 29, 
1996, and past due benefits for attorney fee purposes had 
already been paid, beginning on May 1, 1996.  Accordingly, in 
this instance, the termination date of the period of past-due 
benefits for attorney fee purposes will be the day before May 
1, 1996, or April 30, 1996.  The RO correctly chose April 30, 
1996, as the termination date of the period of past-due 
benefits for attorney fee purposes.  

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of an 
increased rating for recurrent cysts from 30 percent to 50 
percent for the period between October 1, 1993 and April 30, 
1996. The RO should recalculate its figures to reflect the 
fact that the attorney should not be paid any past-due 
benefits stemming from the grant of service connection for a 
mood disorder with depressive features and assignment of a 10 
percent rating.


Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

By Court order dated January 1997, the veteran's attorney was 
authorized an EAJA payment of $3,000.00 in regard to the 
claim of an increased rating for recurrent cysts.  However, 
as will be explained below, the release of a part of the 
veteran's past-due benefits to the veteran's attorney will 
still be authorized despite the payment under the EAJA.  

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Appeals for Veterans Claims (Court) within 
the definition of "court" in 28 U.S.C.A. §  2412 (d) (2) 
(f); Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  The attorney already received 
attorney fees from past-due benefits in June 1998 for his 
representation of the veteran regarding the increased rating 
claim for recurrent cysts.  Therefore, this amount and the 
amount stemming from the current Board determination will 
have to be added in order to determine the total amount of 
attorney fees due under 38 U.S.C.A. § 5904.  Once the total 
amount of attorney fees due under 38 U.S.C.A. § 5904 is 
determined, the veteran's attorney will have to refund the 
smaller of the fees received under either the EAJA or the fee 
received under 38 U.S.C.A. § 5904.  The Board does not have 
the direct authority to order the veteran's attorney to make 
such payment.  However, not to make such payment would be a 
violation of both professional conduct and a direct violation 
of the Federal Law under 38 U.S.C.A. § 5905 (West 1991 & 
Supp. 1999).


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for an increase from 30 percent to 50 percent for recurrent 
cysts for the period from October 1, 1993, through April 30, 
1996. 

Eligibility for payment of attorney fees from past-due 
benefits resulting from the September 16, 1999, grant of 
service connection for a mood disorder with depressive 
features with assignment of a 10 percent rating, is denied.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


